UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6245


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

STEVEN ORVILLE CUPP,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District Judge.   (5:00-cr-30072-sgw-mfu-1; 5:08-cv-80086-sgw-
mfu)


Submitted:    June 18, 2009                 Decided:   June 24, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Cupp, Appellant Pro Se.     Jeb Thomas Terrien, Assistant
United States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven    Orville     Cupp   seeks    to     appeal      the   district

court’s   order    dismissing       his    28   U.S.C.A.    § 2255      (West   Supp.

2009) motion as untimely filed.                 The order is not appealable

unless    a   circuit     justice    or    judge   issues     a     certificate     of

appealability.         28 U.S.C. § 2253(c)(1) (2006).             A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional     claims     by    the    district   court       is   debatable   or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude that Cupp has not

made the requisite showing.            Accordingly, we deny a certificate

of appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                           2